         Case 3:01-cr-01062-DGC Document 619 Filed 08/13/20 Page 1 of 4



1    CUAUHTEMOC ORTEGA (Bar No. 257443)
     Interim Federal Public Defender
2    JONATHAN C. AMINOFF (Cal. Bar No. 259290)
     (E-Mail: Jonathan_Aminoff@fd.org)
3    CELESTE BACCHI (Cal. Bar No. 307119)
     (E-Mail: Celeste_Bacchi@fd.org)
4    Deputy Federal Public Defenders
     321 East 2nd Street
5    Los Angeles, California 90012-4202
     Telephone: (213) 894-5374
6    Facsimile: (213) 894-0310
7    Attorneys for Defendant
     LEZMOND CHARLES MITCHELL
8
9
                           UNITED STATES DISTRICT COURT
10
                            FOR THE DISTRICT OF ARIZONA
11
12   United States of America,            Criminal No. 3:01-CR-01062-DGC
13                                        (Civil No. 3:09-CV-08089-DGC)
                       Plaintiff,
14                                        DEATH-PENALTY CASE
                 v.
15                                        EXECUTION SET FOR
     Lezmond Charles Mitchell,            AUGUST 26, 2020
16
                                          Honorable David G. Campbell
17                     Defendant.         United States District Judge
18                                        NOTICE OF APPEAL
19
20
21
22
23
24
25
26
27
28
           Case 3:01-cr-01062-DGC Document 619 Filed 08/13/20 Page 2 of 4



1           Notice is hereby given that defendant Lezmond Charles Mitchell hereby appeals
2    to the United States Court of Appeals for the Ninth Circuit from the District Court’s
3    August 13, 2020 Order (dkt. no. 618) denying Mitchell’s motion (dkt. no. 606) to
4    vacate his execution date and enjoin further violation of the District Court’s January 8,
5    2004 Judgement, and Mitchell’s motion (dkt. no. 609) to stay his execution.
6           No filing or docket fee is required because Defendant is in forma pauperis and
7    the Federal Public Defender represents him pursuant to the Criminal Justice Act.
8           Defendant’s notice of appeal is timely filed pursuant to Federal Rule of Appellate
9    Procedure 4(b)(1)(A)(i).
10   ///
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
         Case 3:01-cr-01062-DGC Document 619 Filed 08/13/20 Page 3 of 4



1    The parties to the judgment and order are:
2
           Movant:                   Lezmond Mitchell
3
                                     Reg. No. 48685-008
4                                    USP Terre Haute
                                     4700 Bureau Road South
5
                                     Terre Haute, IN 94974
6
           Movant’s Counsel:         Jonathan C. Aminoff
7
                                     Celeste Bacchi
8                                    Deputy Federal Public Defenders
9                                    321 East 2nd Street
                                     Los Angeles, CA 90012
10
11         Respondent:               United States of America

12         Respondent’s Counsel:     William G. Voit
13                                   Sharon Sexton
                                     Assistant United States Attorney
14                                   Two Renaissance Square
15                                   40 N. Central Ave., Suite 1800
                                     Phoenix, Arizona 85004
16
17                                         Respectfully submitted,
18                                         CUAUHTEMOC ORTEGA
                                           Interim Federal Public Defender
19
20
     DATED: August 13, 2020             By /s/ Jonathan C. Aminoff
21
                                          JONATHAN C. AMINOFF
22                                        CELESTE BACCHI
                                          Deputy Federal Public Defenders
23
                                           Attorneys for Defendant
24                                         Lezmond Charles Mitchell
25
26
27
28
                                                  3
         Case 3:01-cr-01062-DGC Document 619 Filed 08/13/20 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on this 13th day of August, 2020, I electronically transmitted
3    the attached document to the Clerk’s Office using the CM/ECF system for filing and
4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5          William G. Voit, Assistant U.S. Attorney
           Arizona State Bar No. 025808
6
           William.Voit@usdoj.gov
7
           Sharon Sexton, Assistant U.S. Attorney
8
           Arizona State Bar No. 012359
9          Sharon.Sexton@usdoj.gov
10
                                                  /s/ Iliana Hernandez
11                                                Iliana Hernandez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
